 Fill in this information to identify your case:

 Debtor 1                  Matthew Wyatt Foreman
                           First Name                       Middle Name               Last Name

 Debtor 2                  Janet Renae Foreman
 (Spouse if, filing)       First Name                       Middle Name               Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF OKLAHOMA

 Case number            18-80599
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         First United Bank & Trust                             Surrender the property.                    No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a       Yes
    Description of 6003 W Okmulgee Muskogee,                                 Reaffirmation Agreement.
    property       OK 74401 Muskogee County                                  Retain the property and [explain]:
    securing debt: The east 50 feet of the North
                   half of the West half of the West
                   half of the NW/4 of the NW/4 of
                   the NE/4 of Section 30,
                   Township 15 North, Range 18
                   East, Muskogee County,
                   Oklahoma, LESS R


    Creditor's         Tulsa Teachers Credit Union                           Surrender the property.                    No
    name:                                                                    Retain the property and redeem it.
                                                                             Retain the property and enter into a       Yes
    Description of 2005 Toyota Tundra 159,450                                Reaffirmation Agreement.
    property       miles                                                     Retain the property and [explain]:
    securing debt: Location: 6003 W Okmulgee,
                   Muskogee OK 74401                                       Retain




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy




                   Case 18-80599                 Doc 50              Filed 04/15/19 Entered 04/15/19 13:50:23           Desc Main
                                                                       Document     Page 1 of 2
 Debtor 1      Matthew Wyatt Foreman
 Debtor 2      Janet Renae Foreman                                                                     Case number (if known)    18-80599

     Creditor's    Tulsa Teachers Credit Union                               Surrender the property.                                     No
     name:                                                                   Retain the property and redeem it.
                                                                             Retain the property and enter into a                        Yes
     Description of 2012 Toyota Tundra 146,572                               Reaffirmation Agreement.
     property       miles                                                    Retain the property and [explain]:
     securing debt: Location: 6003 W Okmulgee,
                    Muskogee OK 74401                                      Retain

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                               Will the lease be assumed?

 Lessor's name:                                                                                                                    No
 Description of leased
 Property:                                                                                                                         Yes

 Lessor's name:                                                                                                                    No
 Description of leased
 Property:                                                                                                                         Yes

 Lessor's name:                                                                                                                    No
 Description of leased
 Property:                                                                                                                         Yes

 Lessor's name:                                                                                                                    No
 Description of leased
 Property:                                                                                                                         Yes

 Lessor's name:                                                                                                                    No
 Description of leased
 Property:                                                                                                                         Yes

 Lessor's name:                                                                                                                    No
 Description of leased
 Property:                                                                                                                         Yes

 Lessor's name:                                                                                                                    No
 Description of leased
 Property:                                                                                                                         Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Matthew Wyatt Foreman                                                     X /s/ Janet Renae Foreman
       Matthew Wyatt Foreman                                                             Janet Renae Foreman
       Signature of Debtor 1                                                             Signature of Debtor 2

       Date        April 15, 2019                                                    Date     April 15, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                       page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy




                  Case 18-80599                  Doc 50              Filed 04/15/19 Entered 04/15/19 13:50:23                           Desc Main
                                                                       Document     Page 2 of 2
